Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 23, 2022

                                        No. 04-22-00650-CV

                   IN THE ESTATE OF RONALD K. RUIZ, DECEASED,

                    From the County Court at Law No. 2, Bexar County, Texas
                                 Trial Court No. 2017PC1546
                          Honorable Veronica Vasquez, Judge Presiding


                                           ORDER
         Appellant Joyce Ruiz has filed several notices of appeal and amended notices of appeal
challenging numerous orders signed by the trial court. Generally, in civil cases, there is only one
final appealable judgment. De Ayala v. Mackie, 193 S.W.3d 575, 578 (Tex. 2006). “Probate
proceedings are an exception to the ‘one final judgment’ rule; in such cases, ‘multiple judgments
final for purposes of appeal can be rendered on certain discrete issues.’” Id. (quoting Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 192 (Tex. 2001)). “If there is an express statute . . . declaring
the phase of the probate proceedings to be final and appealable, that statute controls.” Id.
(quoting Crowson v. Wakeham, 897 S.W.2d 779, 783 (Tex. 1995)). If there is no controlling
statute, to be appealable, “the order [must] dispose of all issues in the phase of the proceeding for
which it was brought.” Id. at 578. “[I]f there is a proceeding of which the order in question may
logically be considered a part, but one or more pleadings also part of that proceeding raise issues
or parties not disposed of, then the probate order is interlocutory.” Id. (quoting Crowson, 897
S.W.2d at 783). Typically, unless an interlocutory appeal is authorized by statute, a judgment
must be final to be appealable. Lehmann, 39 S.W.3d at 195.

        Among other things, appellant appeals from the trial court’s “Order on Defendants’ and
Intervenor’s Joint Motion for Summary Judgment.” An order granting summary judgment is not
final for purposes of appeal “unless it actually disposes of every pending claim and party or
unless it clearly and unequivocally states that it finally disposes of all claims and all parties.” Id.
at 205. The trial court’s order on the joint motion for summary judgment dismissed all claims
brought by appellant individually; however, the order did not purport to address appellees’
counterclaims or purport to be appealable.

        To assist this court in determining whether we have appellate jurisdiction over all parts of
this appeal, we ORDER appellant to file, within 15 days of this order, a response to this order,
with appropriate citations to the clerk’s record, stating: (1) each order she seeks to appeal; (2) for
each appealed order, the date the appealed order was signed by the trial court and the date the
relevant notice of appeal challenging that order was filed; and (3) a short and plain statement,
with citation to applicable authority, explaining why the appealed order is an appealable order in
a probate proceeding. If appellant does not timely provide written proof as ordered, this appeal
will be dismissed without further notice. See TEX. R. APP. P. 42.3(a), (c).

       All other appellate deadlines are suspended pending further order of this court.



                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court